 
 
Exhibit 10.3
 
BROOKDALE SENIOR LIVING INC.
AMENDMENT NO. 1 TO
SEVERANCE PAY POLICY
TIER I


THIS AMENDMENT NO. 1 TO SEVERANCE PAY POLICY, TIER I (this "Amendment") is
adopted as of April 23, 2015, by Brookdale Senior Living Inc., a Delaware
corporation (the "Company").


WHEREAS, effective August 6, 2010, the Company adopted the Brookdale Senior
Living Inc. Severance Pay Policy, Tier I (the "Policy"), for the benefit of a
select group of management and highly compensated employees of the Company who
are eligible to participate as described therein; and


WHEREAS, the Company desires to amend the Policy to increase the benefits
payable thereunder in the case of certain terminations of an Executive Committee
Member's employment from the Company.


NOW, THEREFORE, effective as of the date first above written, the Company hereby
amends the Policy as follows:


1.          Section 3 shall be amended by adding the following clauses (q) and
(r):


"(q)"Pro-Rata Bonus" shall mean the severance pay payable to an Eligible
Employee under Section 4(a)(i)(1)(B) or Section 4(a)(i)(2)(C).


(r)"Severance Bonus" shall mean the severance pay payable to an Eligible
Employee under Section 4(a)(i)(2)(B)."


2.          Section 4(a)(i) is amended and restated in its entirety to provide
as follows:


"(i)     If at the time of the Separation from Service such Eligible Employee is
an Executive Committee Member (or if such employee was otherwise an Executive
Committee Member before the occurrence of circumstances giving rise to Good
Reason):


(1)
If Separation from Service by the Company without Cause:



(A)     Two hundred and fifty percent (250%) of the sum of (x) annual salary at
the current rate of base salary in effect at the Separation from Service and (y)
the Executive Committee Member's target annual bonus for the year of Separation
from Service (provided, however, that notwithstanding anything else contained
herein the Severance Pay Period under this Section 4(a)(i)(1)(A) shall be
eighteen (18) months); and


(B)     a portion of the Executive Committee Member's annual bonus (to the
extent earned under the terms of the applicable bonus plan,

--------------------------------------------------------------------------------



without regard to any requirement of continued employment) for the year of
Separation from Service, pro-rated based on the number of days the Executive
Committee Member was employed by the Company during such year, payable at the
time such annual bonus is due to be paid under the terms of the applicable bonus
plan with regard to the year of Separation from Service (the "Pro-Rata Bonus
Payment Date").


(2)     If Separation from Service by the Company without Cause or by an
Eligible Employee with Good Reason within twelve (12) months following a Change
in Control:


(A)     Three hundred percent (300%) of the Executive Committee Member's annual
salary at the current rate of base salary in effect at the Separation from
Service (or, if greater, before the occurrence of circumstances giving rise to
Good Reason) (provided, however, that notwithstanding anything else contained
herein the Severance Pay Period under this Section 4(a)(i)(2)(A) shall be
eighteen (18) months);


(B)     Three hundred percent (300%) of the Executive Committee Member's target
annual bonus for the year of Separation from Service; and


(C)     a portion of the Executive Committee Member's annual bonus (to the
extent earned under the terms of the applicable bonus plan, without regard to
any requirement of continued employment) for the year of Separation from
Service, pro-rated based on the number of days the Executive Committee Member
was employed by the Company during such year, payable on the Pro-Rata Bonus
Payment Date."


3.          Section 5 is amended and restated in its entirety to provide as
follows:


"Section 5.     Payment of Severance Pay and Severance Benefits.


Except as otherwise provided in this Section 5, Severance Pay will be paid to an
Eligible Employee in equal periodic installments (with such installments
spanning the number of months for which the salary component of Severance Pay is
calculated in Section 4(a), provided, however, that notwithstanding anything
else contained herein the Severance Pay Period under Sections 4(a)(i)(1)(A) and
4(a)(i)(2)(A) shall be eighteen (18) months (the "Severance Pay Period")) on the
Company's regular payroll dates, with such payments commencing as of the
Severance Commencement Date, so long as all requirements of this Section 5 and
all other provisions of this Policy regarding the payment of Severance Pay are
met.  Notwithstanding anything in this Section 5 to the contrary, the Severance
Bonus will be paid on the Severance Commencement Date, and the Pro-Rata Bonus
will be paid on the Pro-Rata Bonus Payment Date, so long as all requirements of
this Section 5 and all other provisions of this Policy regarding the payment of
Severance Pay are met.  Severance Benefits shall be provided in accordance

--------------------------------------------------------------------------------



with Section 4(b) of the Policy.  Notwithstanding any other provision of the
Policy, any Severance Pay shall be paid or commence on the sixtieth (60th) day
(the "Severance Commencement Date") following the Eligible Employee's Qualifying
Separation from Service, so long as the Eligible Employee has signed and
returned a Release and the seven (7) day revocation period (as described in
Section 7 of the Policy) for the signed Release has expired.  If a signed
Release is not returned, the Eligible Employee revokes the Release or the seven
(7) day revocation period has not expired by the sixtieth (60th) day following
the Eligible Employee's Separation from Service, the Eligible Employee shall
forfeit all Severance Pay and the right to any continued Severance Benefits (as
of the date of revocation or the Severance Commencement Date, whichever is
earlier).  All taxes and other deductions required by law, and any additional
sums owing the Company shall be deducted from any Severance Pay and/or Severance
Benefits as determined by the Policy Administrator in its sole discretion and in
accordance with Section 6 of the Policy. Any benefits that accrue under this
Policy, if any, are net of any such amount other than taxes and other deductions
required by law."


4.          For the purposes of clarity and for the avoidance of doubt, for
purposes of applying the Policy as amended by this Amendment (the "Amended
Policy") to any Eligible Employee who is an Executive Committee Member (or if
such employee was otherwise an Executive Committee Member before the occurrence
of circumstances giving rise to Good Reason) and who is a party to a Severance
Pay Policy Letter Agreement dated as of August 6, 2010 between such individual
and the Company, the term "Qualifying Separation from Service" will include such
individual's voluntary Separation from Service for Good Reason (even in the
absence of a Change of Control), and Subsection 4(a)(i)(1)(A) of the Amended
Policy shall be replaced with:


"(A)     Two hundred and fifty percent (250%) of the sum of (x) annual salary at
the current rate of base salary in effect at the Separation from Service (or, if
greater, before the occurrence of circumstances giving rise to Good Reason) and
(y) the Executive Committee Member's target annual bonus for the year of
Separation from Service (provided, however, that notwithstanding anything else
contained herein the Severance Pay Period under this Section 4(a)(i)(1)(A) shall
be eighteen (18) months); and"




[Remainder of page is left blank intentionally]

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Company has caused this Amendment to be executed as of
the date first written above.




BROOKDALE SENIOR LIVING INC.




By:         /s/ T. Andrew Smith              
Name:   T. Andrew Smith
Title:     Chief Executive Officer
 